Citation Nr: 0608035	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  99-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected low back disability, for the 
period from September 23, 2002.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1984 to November 
1984, and from June 1985 to September 1988.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 decision that 
granted service connection for mechanical low back pain and 
evaluated the disability as noncompensable effective February 
15, 1994; and from a November 1997 decision that, in part, 
denied service connection for PTSD.  The veteran timely 
appealed.

In October 1999, the veteran testified during a hearing 
before RO personnel.

In June 2003, the RO increased the disability evaluation to 
60 percent for a low back disability, effective February 15, 
1994.

Prior to a July 2005 decision and remand, the Board attempted 
to clarify whether the veteran wanted a hearing.  She was 
advised in a May 2005 letter that she had 30 days to advise 
the Board of her wishes.  In a letter received more than 30 
days after the June 2005 letter, the veteran's representative 
wrote that the veteran was uncertain whether she wanted a 
hearing and wanted an unspecified amount of additional time 
to consult with her representative.  In its July 2005 
decision the Board denied the veteran's request for 
additional time to respond.  Since that time, neither the 
veteran nor her representative has indicated a desire for a 
hearing.  See 38 C.F.R. § 20.700 (2005).

In July 2005, the Board remanded the matters for additional 
development.


FINDINGS OF FACT

1.  There is credible supporting evidence of sexual trauma in 
service that resulted in the development of the currently 
diagnosed PTSD.  

2.  The veteran's low back disability is manifested primarily 
by limitation of motion without neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).
 
2.  The criteria for a disability rating in excess of 60 
percent for a low back disability, for the period from 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 
4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the August 1998 statement of the case (SOC), the 
August 2000, October 2002, December 2003, and December 2005 
supplemental SOCs (SSOCs), and the January 1997, February 
1997, July 2001, and January 2002 letters, the RO and VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and the applicable rating criteria 
for an increased rating.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's July 2001 and January 2002 letters notified the veteran 
of what evidence she was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claims, particularly, medical 
records, if she gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that she provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which she was treated, and 
notified her that VA would request such records on her behalf 
if she signed a release authorizing it to request them.

The letters asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of her 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating for PTSD 
or an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision for PTSD, in that an agency of 
original jurisdiction will address any notice defect with 
respect to the disability rating and effective date elements 
when effectuating the award.  

The Board also finds no prejudice to the veteran in 
proceeding with a denial of an increased rating, as concluded 
below, because any question as to the appropriate effective 
date to be assigned is rendered moot.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  She has also 
been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and she has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Service Connection for PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

The veteran attributes her PTSD to sexual trauma, including 
rape, in service. 

During the course of this appeal, VA amended the regulation 
concerning the establishment of service connection for PTSD 
with regard to claims based on personal assault in service, 
effective March 7, 2002.  See 67 Fed. Reg. 10,330 (March 7, 
2002) (codified at 38 C.F.R. § 3.304(f)(3) (2005)). The 
amended regulation states, in pertinent part, as follows:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

During a July 1997 VA examination, the veteran reported the 
details of a sexual assault which occurred while in service 
ten years earlier.  The examiner noted the veteran's symptoms 
of recurrent distressing dreams and flashbacks, persistent 
avoidance of stimuli and feelings of detachment, and 
increased arousal, and diagnosed PTSD.

An April 2003 VA progress note reflects that the veteran had 
been sexually assaulted while in the military when pregnant, 
and that she clearly had PTSD from the incident, as well as 
continued anxiety and depression.

The Board finds that this evidence satisfies the requirements 
that there be a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125, and of competent medical evidence linking 
the diagnosis to an in-service stressor.  

The remaining question is whether there is credible 
supporting evidence (including evidence of behavior changes) 
of the claimed in-service stressors.

While the veteran's service personnel records show no 
disciplinary problems or adverse performance, the veteran was 
transferred and assigned to other units in July 1987 and July 
1988, prior to her separation from service in September 1988.

In December 1999, J.T., a former legal administrator at Fort 
Myer noted that the veteran had always displayed a 
professional attitude, except during the time beginning with 
the summer of 1987 when an incident occurred that caused a 
change in her behavior and personality.  The incident 
involved her being pregnant and a report of being sexually 
assaulted by an unknown person who had taken the veteran to 
the hospital.

J.T. had been informed by his supervisor that there was a 
phone call from a hospital, stating that the veteran was in 
the emergency room and needed to be picked up.  Upon return 
to the office, the veteran's supervisor reported what her 
condition was, and that the veteran did not know whom the man 
was that brought her to the hospital; the veteran had talked 
about how the man had raped her on the way to the hospital.  
The veteran did not have keys to her apartment, and did not 
have shoes on her feet.  She had some sort of problem with 
medication and her pregnancy, was really upset and crying, 
and it seemed that something was wrong.

J.T. noticed that the veteran's attitude had changed 
dramatically upon her return; she would not talk, and she 
became very lethargic.  She was placed on leave status at one 
point, and was out of work most of the time on sick call, or 
just sick and not coming to work.  There had been several 
discussions about her change in behavior, and her absence 
from duty after her discharge from the hospital.  J.T. was 
instructed by his supervisor to begin the process of a 
discharge for the veteran.  Shortly afterward, the veteran 
was transferred from Fort Myer.

J.T.'s statement provides evidence of behavior changes after 
the inservice assault.  As such, it serves to satisfy the 
last element needed for the grant of service connection.

Accordingly service connection for PTSD is granted.

II.  Evaluation of a Low Back Disability, from September 23, 
2002

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
VA again revised the criteria for evaluation of diseases and 
injuries of the spine, effective on September 26, 2003.  
68 Fed. Reg. 51454-51456 (August 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005)).  

The veteran's low back disability is currently rated under 
the former provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, pertaining to intervertebral disc syndrome.  A maximum 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (in effect prior to September 23, 2002).

The question now becomes whether the veteran is entitled to a 
rating in excess of 60 percent.

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurological 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Because the veteran has been awarded a 60 percent rating, she 
could not receive a higher rating on the basis of 
incapacitating episodes.

The notes following Diagnostic Code 5243 and the last version 
of Diagnostic Code 5293, provide that, when evaluating on the 
basis of chronic orthopedic and neurological manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurological disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

During an August 2005 VA examination, the veteran reported a 
great deal of pain in her back.  The examiner noted that the 
veteran's pain is the result of muscle spasm.
 
A recent MRI scan revealed mild to moderate bilateral neural 
foraminal stenosis at L5-S1.

The report of a November 2005 VA examination reflects no 
neurological deficit associated with the veteran's service-
connected low back disability.
 
The orthopedic manifestations of the veteran's low back 
disability consist of limitation of motion and pain, without 
evidence of any neurological manifestations other than muscle 
spasms.

Under criteria in effect between September 2002 and September 
2003, a maximum rating of 40 percent was available for severe 
limitation of motion in the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Assuming arguendo that the veteran has severe limitation of 
motion, she would be entitled to no more than a 40 percent 
rating for the orthopedic component of her low back 
disability.  

The November 2005 VA examiner attributed the neurological 
findings to disabilities other than the veteran's low back 
disability.  Hence, she would be entitled to no more than a 
noncompensable rating for the neurological component of her 
low back disability.  A 40 percent rating for the orthopedic 
component of the disability, and a noncompensable rating for 
the neurological component would combine to less than a 60 
percent rating under 38 C.F.R. § 4.25 (2005).

While the most recent version of the spine rating criteria 
altered the criteria for evaluating the orthopedic component 
by providing a General Rating Formula (see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005)), the formula assigns a 
maximum 40 percent evaluation for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Higher evaluations are assigned for ankylosis, but the 
veteran retains significant back motion, and thus does not 
have ankylosis.  The provisions of 38 C.F.R. § 4.40, 4.45, 
and 4.59 are not for consideration where, as in this case, 
the veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The newest rating criteria also do not provide a basis for an 
evaluation in excess of 60 percent.  There are no 
neurological manifestations; hence a separate evaluation for 
neurologic impairment is not warranted.  Because the veteran 
does not have ankylosis, the General Rating Formula does not 
permit an evaluation for the orthopedic component in excess 
of 40 percent.  These evaluations do not combine for an 
evaluation in excess of 60 percent.  38 C.F.R. § 4.25.  
Hence, the alternate rating criteria, as discussed above, do 
not provide a basis for an increased rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (as in effect from 
September 26, 2003).  

For the foregoing reasons, a disability rating in excess of 
60 percent for the veteran's low back disability is denied 
for the period beginning September 23, 2002.  See 38 C.F.R. 
§§ 4.7,  4.71a, Diagnostic Code 5243.


ORDER

Service connection for PTSD is granted.

A disability rating in excess of 60 percent for a low back 
disability, for the period from September 23, 2002, is 
denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


